IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1528
                             Filed November 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LORETTA LEAH MACKENZIE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      Loretta Mackenzie appeals from an order revoking her probation.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger and Tyler J.

Buller, Assistant Attorneys General, for appellee.




      Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                           2


DANILSON, Chief Judge.

       On September 14, 2011, Loretta Mackenzie pled guilty to manufacturing

marijuana, admitting she assisted her husband when he was physically unable to

do the chores related to growing marijuana plants he used for medicinal reasons

to treat his angiosarcoma1 lesions.         The court accepted her plea and, on

November 3, 2011, entered a deferred judgment.

       On July 10, 2013, a report of violation of probation was filed after a search

warrant for the Mackenzie property was executed and officers found several

marijuana plants and other items evidencing a grow operation. Mackenzie was

then charged with manufacturing marijuana, possession of marijuana with intent

to deliver, conspiracy to commit a nonforcible felony, and a drug-tax-stamp

violation. The probation-revocation hearing was continued while proceedings in

the related case proceeded. Following a jury trial, Mackenzie was found guilty of

manufacturing marijuana, possessing drug paraphernalia, and failing to affix a

drug tax stamp.

       A probation-revocation hearing was then held on September 9, 2014. On

September 10, the court entered an order revoking Mackenzie’s probation and

deferred judgment, and sentencing Mackenzie to a five-year indeterminate term

in prison, which was suspended.2




1
  “Angiosarcoma is a cancer of the inner lining of blood vessels, and it can occur in any
area of the body. The disease most commonly occurs in the skin, breast, liver, spleen,
and deep tissue.” https://www.google.com/#q=angiosarcoma+treatment (last visited
October 18, 2016)
2
  Mackenzie was placed on probation for two years by the order deferring judgment, but
by a subsequent order filed October 18, 2013, her probation was extended one year to
November 3, 2014.
                                          3


       On appeal,3 Mackenzie asserts the district court abused its discretion in

revoking probation and “fail[ing] to properly take into account the mitigating

factors in this case.”    While we sympathize with the family’s struggle with

debilitating disease, we find no abuse of discretion by the district court.

       The district court did consider all the circumstances and, in light of

Mackenzie’s care-taking role for her husband, suspended her sentence. Also

considering the fact her violations arise from the same conduct upon which she

was originally placed upon probation, the disposition imposed was just. Finding

no abuse of discretion, we affirm. See State v. Thomas, 547 N.W.2d 223, 225

(Iowa 1996) (noting we review for correction of errors of law, and when the

sentence imposed does not exceed statutory limits and the sentencing court

exercises its discretion on tenable and reasonable grounds, the sentence will not

be set aside).

       AFFIRMED.




3
 See State v. Farmer, 234 N.W.2d 89, 90–91 (Iowa 1975) (finding a defendant may
appeal from an order revoking a deferred judgment and probation); see also State v.
Temple, No. 15-1293, 2016 WL 4801610, at *1 (Iowa Ct. App. Sept. 14, 2016).